Learned, P. J.
There can be no question that Mrs. Anderson gave this mortgage to secure all the notes which she had given to Fitch. Such is the testimony of Fitch, and such is the evident meaning of the transaction. She had no intention to secure one rather than another of all these notes; -and the *93reason why the mortgage was not made for the whole amount of the notes was explained to be because the property was not worth more than $8,000. The property was hers, and she had a right to apply it as she chose. She did apply it to the payment of all these notes. Therefore it was the right of each holder of these notes to siiare pro rata in the avails. No one of these several holders of these notes had a right to take more than his pro rata share of the net avails. Mrs. Anderson was the debtor, and she had a right to secure one-debt, or all, as she might prefer. There is not any evidence that she desired to prefer one above another. Indeed she supposed that all the notes belonged to Fitch. Her appropriation, therefore, of her own property settled the rights of her several creditors; and each became at once entitled to share pro rata in the proceeds. The previous assignment of Fitch, by which, as to his own property, he preferred the National Bank of Rondout, did not affect Mrs. Anderson’s mortgage. Fitch had no right to control Mrs. Anderson’s property, and he did not attempt to control her property; for when he made the assignment, the mortgage had not been executed: It is suggested that there had been a previous understanding that she would secure these notes—that is, all of them—on this subsequent mortgaged property. If this gave Fitch any equity, such equity would equitably pass to the several owners of the notes to-whom he had transferred them. It is not material to the proper disposal of this case that the mortgage was in form to Preston, assignee. It was given to secure these notes, and Preston cannot be permitted to apply the proceeds in any other way than as the mortgagor determined. It is fully in the power of the court, under the statute, to make a proper and just disposition, and to-cause these net avails to be applied pro rata among all who are entitled. All the persons entitled to share are before the court, and the person in possession of the property is here also. The respondents urge that if Preston took the property as assignee, then he should distribute it according to the prefer enees of the assignment; that if it took it in any other capacity it cannot be-brought into this accounting. But this is not sound. As assignee, Preston is entitled to the pro rata share belonging to the note which was in Fitch’s possession when he assigned; but the mortgage belonged in equity to all the holders of the notes pro rata. And as he is in possession of the avails the court can, under the equity powers given by the statute, prevent the assigneefrom misappropriating to the use of the assignment property which is not subject thereto. It is a settled rule that the debt is the principal, and the security is the collateral. The debts in this case consist of the several notes, and of all of them. The mortgage is but the collateral. The holders of the notes are the equitable holders of the collateral; and the person who has possession of the avails of the collateral must distribute those avails among all the holders of the notes in proportion to their claims.
The decree appealed from must be modified so that Preston, the assignee, shall retain only his pro rata share of the avails of the mortgage, and shall distribute all of the said avails pro rata among all of the Anderson notes, without regard to the preferences of the assignment. The appellants are entitled to costs of their appeal against the respondents except assignee. All concur.